DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending in the application.

Claim Objections
Claims 5 & 17 objected to because of the following informalities:  
Claim 5, line 2, recites “an cabin”, which should be revised to: -- a [[an]] cabin--;
Claim 17 is written to be dependent on claim 15, however, refers to “the step of shutting off the combustion engine” of claim 16.  It is believed that the dependency on claim 15 was made in error, and the claim is intended to depend on claim 16.  For sake of examination, claim 17 will be interpreted as dependent on claim 16 and not claim 15.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 8, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribarov (US 2016/0369700).
Regarding independent claim 1, Ribarov discloses an aircraft comprising: 
a combustion engine 11 (gas turbine auxiliary power unit, Para. 0010) including a combustion chamber 12, and an injection device 16 including a fuel intake 32 adapted to inject fuel in the combustion chamber and receive fuel through the fuel intake (Ribarov Fig. 1 below), 
an inerting circuit 10a (“enhanced operability system”, Para. 0011, Ribarov Fig. 1 below), and 
an air separation device 20 (air separation module (ASM), Para. 0010-11) including: 
an air intake 24 adapted to intake an original gas mix (air) comprising at least oxygen and nitrogen (Para. 0011; air is known to contain nitrogen and oxygen), 
an oxygen output 28 from said air separation device is adapted to output an oxygen-enriched gas mix having an oxygen content higher than an oxygen content of the original gas mix (Para. 0011, “oxygen-enriched air” line), and 
a nitrogen output 26 from which said air separation device is adapted to output a nitrogen-enriched gas mix having a nitrogen content higher than a nitrogen content of the original gas mix (“nitrogen-enriched air” line, Para. 0011), 
wherein the nitrogen output of the air separation device is in fluid communication with the inerting circuit to provide the nitrogen-enriched gas mix to the inerting circuit (Ribarov Fig. 1), and 
the oxygen output of the air separation device is in fluid communication with the injection device 16 to provide the oxygen-enriched gas mix to the injection device (into air channels 34 of the injection device, Para. 0011-12, Fig. 1 below).

    PNG
    media_image1.png
    453
    706
    media_image1.png
    Greyscale
  
Regarding claim 2, Ribarov discloses the aircraft according to claim 1, wherein the inerting circuit is in fluid communication with an engine compartment of the aircraft (with the fuel tank 14 of the aircraft (Ribarov Fig. 1 above, the fuel tank construable as a “compartment”, since it is a large space that holds the engine fuel supply).  
Regarding claim 3, Ribarov discloses the aircraft according to claim 2, wherein the inerting circuit is in fluid communication with an upper part 22 of the engine compartment (Ribarov Fig. 1 above, the inerting circuit injects nitrogen-enriched air into the upper part of the fuel tank where the tank air/vapors are, in order to inert the air/vapors, Para. 0011).  
Regarding claim 8, Ribarov discloses the aircraft according to claim 1, wherein the fuel intake 32 of the injection device 16 is adapted to receive di-hydrogen fuel (H2 via line 56, Ribarov Fig. 5, Para. 0022, “chemical system 48 is a barbotage system that supplies H2 to fuel channel 32 of injectors 16 via fuel barbotage line 56. Barbotage line 56 may, for example, supply H2 to fuel line 19 upstream of injectors 16”).  
Regarding claim 9, Ribarov discloses the aircraft according to claim 1, wherein the injection device 16 is adapted to inject a mix of the oxygen-enriched gas mix and the fuel into the combustion chamber (Para. 0012, “Fuel 18 from fuel tank 14 is received by fuel channel 32 of injectors 16, which aerosolize and inject fuel 18 into combustor 12 to power engine 11. Simultaneously, atmospheric air and OEA from OEA line 28 are fed into combustor 12 through air channel 32 of injectors 16. Fuel channel 32 and air channel(s) 34 are fuel and gas lines, respectively, running through injectors 16 into combustor 12. Fuel 18 mixes with air supplied by air channel 34 within combustor 12”).  
Regarding claim 10, Ribarov discloses the aircraft according to claim 1, further comprising a premixer including: an oxygen intake adapted to receive the oxygen-enriched gas mix from the air separation device; a second fuel intake adapted to receive the fuel, wherein the premixer is adapted to mix the fuel and the oxygen-enriched gas mix, and an output adapted to output a mix of the fuel and the oxygen- enriched gas mix (Para. 0012, “ Fuel 18 from fuel tank 14 is received by fuel channel 32 of injectors 16, which aerosolize and inject fuel 18 into combustor 12 to power engine 11. Simultaneously, atmospheric air and OEA from OEA line 28 are fed into combustor 12 through air channel 32 of injectors 16. Fuel channel 32 and air channel(s) 34 are fuel and gas lines, respectively, running through injectors 16 into combustor 12. Fuel 18 mixes with air supplied by air channel 34 within combustor 12. Injectors 16 may, for example, comprise a nozzle (not shown) that aerosolizes fuel 18 as it is injected into combustor 12. Combustor 12 may include swirlers (not shown) and other features configured to promote mixing of fuel 18 and air for more efficient combustion”).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov, further in view of Sarkar (US 2018/0229853).
Regarding claim 5, Ribarov discloses the aircraft according to claim 1, but fails to teach a fuselage with an cabin adapted for passengers, and wherein the air intake of the air separation device is in fluid communication with a source of cabin air flowing to or from the cabin.  
Ribarov does teach using ram air/atmospheric air from outside the aircraft for the air separation device (Para. 0011).
Sarkar teaches an aircraft having a fuselage and a cabin adapted for passengers (Fig. 1) a system 100 similar to Ribarov, including an air separation device 30 (“oxygen absorption unit”, Fig. 2, Para. 0052) that has an air intake in fluid communication with a source of cabin air flowing to or from the cabin (the air can be cabin waste air 50, Para. 0038, 0054) and generates a nitrogen-enriched gas mix (for inerting a fuel tank 12) and an oxygen-enriched gas mix (Para. 0035, 0050).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Ribarov to utilize cabin waste air as the intake original gas mix for the air separation device, as taught by Sarkar, in order to provide an on-board source of pressurized air to feed to the air separation module, to generate the nitrogen-enriched gas for the inerting circuit and oxygen-enriched gas (Sarkar Para. 0038, 0054).  Substituting one known source of air to the air separation device (e.g. ram air, taught in Ribarov and Sarkar) for another (e.g. cabin air, as taught by Sarkar) to achieve a predictable result (to provide a source of air that can be used in an air separation device) would have also been an obvious extension of prior art teachings. See KSR, MPEP 2141 III B. 
Regarding claim 6, Ribarov discloses the aircraft according to claim 1, but fails to disclose an engine controller configured to control at least one flow of: the original gas mix, the oxygen-enriched gas mix, the nitrogen-enriched gas mix, and the fuel.  
Sarkar teaches an aircraft system (Sarkar Fig. 1) including an air separation system (Fig. 5), and an engine controller 280 configured to control (via the depicted valve arrangement of Fig. 5, Para. 0071-77) the flow of an original gas mix 250, 260 (cabin air and bleed air), an oxygen-enriched gas mix OEA, and a nitrogen-enriched gas mix NEA.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an engine controller configured to control the flow of original gas mix, oxygen-enriched gas mix, and nitrogen-enriched gas mix, as taught by Sarkar, into the system of Ribarov, in order to monitor and control the amount of oxygen being provided to the fuel tank, and control the characteristics of the oxygen and nitrogen outputs from the air separation device (Sarkar Para. 0071-77).  Further note, that an engine controller that controls a flow of fuel to the combustion engine would be an implicit feature in an aircraft combustion engine, and more likely than not, such a controller would necessarily be present in the aircraft of Ribarov for control of the fuel flow. 
Regarding claim 7, Ribarov discloses the aircraft according to claim 1, further comprising a pneumatic circuit 18 connecting the oxygen output of the air separation device and the injection device (Ribarov Fig. 1-4), 
Ribarov fails to disclose wherein the pneumatic circuit includes a pump configured to pump the oxygen-enriched gas mix to the injection device.  
Sarkar teaches an air separation device 30 with an oxygen output to a pneumatic circuit 70, the pneumatic circuit having a pump 72 (ejector pump) configured to pump the oxygen-enriched gas from the air separation device 30 to a discharge location (Para. 0052).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a pump into the pneumatic circuit of Ribarov, based on the teachings of Sarkar, in order to provide a device that can assist in discharging the oxygen-enriched gas mix from the outlet of the air separation device (Sarkar Para.0053).  The use of a pump to pressurize a flow along a fluid circuit is well-known and obvious in the art. 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ribarov in view of Döbbeling (US 6,256,975).
Regarding claim 11, Ribarov discloses the aircraft according to claim 1, but fails to disclose a controlled safety valve in a conduit pneumatically connecting the nitrogen output of the air separation device to the combustion chamber.  	
Döbbeling teaches a fuel pipe (Fig. 1) coupled to a combustion chamber via a fuel lance 11, including connecting a source of an auxiliary inert/flushing medium (Col. 5, ln. 43, “inert gases such as, for example, N2 or CO2 are also suitable as flushing medium”) to the fuel pipe via a pneumatic conduit 13 in order to inject the auxiliary inert medium into the combustion chamber (as part of a “flushing operation” conducted at engine shutdown, Col. 4, ln. 20-47, ln. 64-Col. 5, ln. 13, “The fuel in the relevant lines is displaced by the flushing medium and escapes into the combustion chamber”), the conduit 13 having a controlled safety valve 18 (Döbbeling Fig. 1, Col. 3, ln. 57-Col. 4, ln. 14).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the system of Ribarov, a conduit pneumatically connecting the nitrogen output to the combustion chamber, with a safety control valve in the conduit, as taught by Döbbeling, in order to selectively use the nitrogen gas of Ribarov as an inert auxiliary flushing medium with a flow rate controlled by the safety control valve. Said nitrogen output can thus purge the fuel out of the fuel pipes and fuel nozzles during shut-down, flushing the fuel and nitrogen into the combustion chamber, to prevent coking in the fuel supply lines and in the fuel nozzles, and avoid explosive air/fuel mixtures in the exhaust gas section of the turbine engine (Döbbeling, Abstract, Col. 1, ln. 26-53).

Claims 12-14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov in view of Burlatsky (US 2005/0211096).
Regarding independent claim 12, Ribarov discloses a method comprising producing an oxygen-enriched gas mix flow (OEA flow 28) and a nitrogen-enriched gas mix (NEA flow 26) from an air flow 24 in an air separation device 20 (ASM, Para. 0011) in an aircraft,22 16407-US-NP 6526-43 
injecting the oxygen-enriched gas mix 28 and a fuel 18 in a combustion chamber 12 of a combustion engine 11 generating power for the aircraft (the engine 11 is an APU, Para. 0010-11); and 
injecting the nitrogen-enriched gas mix 26 in an inerting circuit (Ribarov Fig. 1 above, Para. 0011, “ASM 20 is an air separation device configured to inert fuel tank air/vapors 22 by injecting nitrogen-enriched air to reduce the flammability of fuel vapors within fuel tank 14”).  
Ribarov fails to disclose conveying the nitrogen-enriched gas mix to inert a fuel pipe  providing the fuel for the combustion chamber (Ribarov inerts the fuel vapors in the fuel tank and not the pipe). 
Burlatsky teaches inerting a fuel pipe 38 (“fuel channel”) providing fuel to a combustor ECD (Para. 0020) by conveying a nitrogen-enriched gas (“sweep gas” that “preferably contains nitrogen”, Para. 0024) to a sweep gas channel 40 in a gas/fuel contractor 34 to deoxygenate a flow of fuel (Para. 0024; Burlatsky Fig. 1 & 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the system of Ribarov, the conveying of nitrogen-enriched gas to inert the fuel pipe providing fuel to the combustor, as taught by Burlatsky, in order to utilize the nitrogen-enriched gas to deoxygenate the fuel, removing dissolved oxygen from the fuel, to inhibit coking of the fuel lines (Burlatsky Para. 0002, 0003).  Since Ribarov already provides a nitrogen-enriched gas that is intended for use in inerting, one of ordinary skill would know to utilize the nitrogen-enriched gas from the air separation device 40 to also deoxygenate the fuel in the fuel pipe, based on the teachings of Burlatsky. 
Regarding claim 13, Ribarov in view of Burlatsky teaches the method according to claim 12, and Ribarov further teaches wherein the fuel is di-hydrogen (Ribarov Fig. 5, di-hydrogen, H2-, can be provided as a fuel to the combustion chamber 12, Para. 0022).  
Regarding claim 14, Ribarov in view of Burlatsky teaches the method according claim 12, but fails to teach channeling the nitrogen-enriched gas mix around the fuel pipe.  
Burlatsky teaches channeling the nitrogen-enriched gas mix (“sweep gas”) around the fuel pipe in a deoxygenation system 14 (Burlatsky Fig. 2, Para. 0024, the sweep gas passage 40 is in contact with an outside of the fuel pipe 38, and thus around the outside of the fuel pipe).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the system of Ribarov in view of Burlatsky, the channeling of the nitrogen-enriched gas mix around the fuel pipe, in order to provide channels through which the fuel and nitrogen-enriched sweep gas pass adjacent to each other, creating a pressure differential between the flows that will cause the oxygen in the fuel to diffuse across a permeable membrane into the flow of sweep gas, thereby deoxygenating the fuel (Burlatsky, Para. 0024-26).
Regarding claim 19, Ribarov in view of Burlatsky teaches the method of claim 12, and Ribarov further teaches wherein the combustion engine is an auxiliary power unit (the engine 11 is an APU, Para. 0010-11).  
Regarding claim 20, Ribarov in view of Burlatsky teaches the method of claim 19, and Ribarov further teaches wherein the method is performed while the aircraft is in flight (Para. 0002, the combustion engine 11 is an Auxiliary power unit that is used in-flight to provide power for electrical and pneumatic systems).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov in view of Burlatsky, further in view of Döbbeling.
Regarding claim 16 & 17, Ribarov in view of Burlatsky teaches the method according to claim 12, but fails to teach shutting off the combustion engine by injecting the nitrogen-enriched gas mix into the combustion chamber; wherein the step of shutting off the combustion engine includes injecting the nitrogen-enriched gas mix into the fuel pipe and shutting off the injection of the oxygen-enriched gas mix into the combustion chamber.  
Döbbeling teaches a process of shutting down a turbine engine by injecting an inert auxiliary medium (e.g. nitrogen, Col. 5, ln. 43) into the combustion chamber via the fuel system (as part of a “flushing operation” conducted at engine shutdown, Col. 4, ln. 20-47, ln. 64-Col. 5, ln. 13, “The fuel in the relevant lines is displaced by the flushing medium and escapes into the combustion chamber”); wherein the step of shutting off the combustion engine includes injecting the nitrogen-enriched gas mix (the inert auxiliary medium) into the fuel pipe (Id.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the method of Ribarov in view of Burlatsky, a step of shutting down the combustion engine that includes injecting nitrogen-enriched gas into the combustion chamber and into the fuel pipe, as taught by Döbbeling, in order to use the nitrogen gas as an inert auxiliary flushing medium that can purge the fuel out of the fuel pipes and fuel nozzles during shut-down, flushing the fuel and nitrogen into the combustion chamber, to prevent coking in the fuel supply lines and in the fuel nozzles , and avoid explosive air/fuel mixtures in the exhaust gas section of the turbine engine (Döbbeling, Abstract, Col. 1, ln. 26-53).
Ribarov in view of Burlatsky & Döbbeling still fails to explicitly teach shutting off the injection of the oxygen-enriched gas mix into the combustion chamber during the shutting off of the combustion engine.
Döbbeling does teach preventing a fuel-air mixture within the combustion chamber from reaching a “lean ignition limit” that would result in a risk of explosion in the exhaust section of the turbine engine (Col. 4, ln. 47-63).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have also shut off injection of the oxygen-enriched gas mix into the combustion chamber of Ribarov in view of Burlatsky & Döbbeling, in order to avoid a fuel-air mixture of the shut-down engine approaching a lean ignition limit conducive to an explosion occurring in the exhaust section of the turbine engine, as taught by Döbbeling (Döbbeling (Col. 4, ln. 47-63).

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov in view of Burlatsky, further in view of Sarkar.
Regarding claim 18, Ribarov in view of Burlatsky teaches the method according to claim 12, but fails to teach wherein the air flow is a flow of cabin air generated to flow into or exhausted from a passenger cabin in a fuselage of the aircraft.
Ribarov does teach using ram air/atmospheric air from outside the aircraft for the air separation device (para. 0011).
Sarkar teaches an aircraft having a fuselage and a cabin adapted for passengers (Fig. 1) a system 100 similar to Ribarov, including an air separation device 30 (“oxygen absorption unit”, Fig. 2, Para. 0052) that has an air intake in fluid communication with a source of cabin air flowing to or from the cabin (the air can be cabin waste air 50, Para. 0038, 0054) and generates a nitrogen-enriched gas mix (for inerting a fuel tank 12) and an oxygen-enriched gas mix (Para. 0035, 0050).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Ribarov in view of Burlatsky to utilize cabin waste air as the intake original gas mix for the air separation device, as taught by Sarkar, in order to provide an on-board source of pressurized air to feed to the air separation module, to generate the nitrogen-enriched gas for the inerting circuit and oxygen-enriched gas (Sarkar Para. 0038, 0054).  Substituting one known source of air to the air separation device (e.g. ram air, taught in Ribarov and Sarkar) for another (e.g. cabin air, as taught by Sarkar) to achieve a predictable result (to provide a source of air that can be used in an air separation device) would have been an obvious extension of prior art teachings. See KSR, MPEP 2141 III B. 

Allowable Subject Matter
Claims 4 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741